ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/03/2020 for application number 16/780,599. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 01/02/2020. It is noted, however, that applicant has not filed a certified copy of the IN202011000171 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/03/2020 and 06/30/2020 were filed before the mailing date of the Notice of Allowance. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically White et al. (US 20080259922 A1) and Schwerk et al. (US 2006/0036684 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 20.
The prior art of record teaches a computational instance of a remote network management platform, the computational instance comprising: persistent storage containing a plurality of hardware models, the hardware models specifying types of computing devices that are disposed upon a managed network associated with the computational instance, wherein the hardware models respectively include attributes representing manufacturer names, product names, and model numbers of the computing devices [White: Fig. 7, (102), Para. 29, memory with hash tables]; one or more processors [White: Fig. 7, (104), Para. 29, processor] configured to: obtain, from the persistent storage, a hardware model of the plurality of hardware models [White: Fig. 2, (210), Para. 32, system polls for configuration information for network devices; Schwerk: Fig. 3, (310), Para. 33, get document with data]; calculate a hash value by applying a hash function to at least some of the attributes of the hardware model [White: Fig. 2, (220), Para. 34, applies hash function to configuration information; Schwerk: Fig. 3, (320-340), Para. 33, create hashcode for document and data]; compare the hash value to a plurality of hash values in a curated hardware list [White: Fig. 6, (60), Para. 57, finds the difference (i.e. compares hash values) for the selected network device; Schwerk: Fig. 3, (350), Para. 34, compare hashcodes for document and data]; determine that the hash value calculated for the hardware model matches a particular hash value in the curated hardware list [Schwerk: Fig. 3, (360), Para. 34, detect changes in document (i.e. compare document and data)]; and update, in the persistent storage, the hardware model [White: Fig. 6, (650), Para. 61, updates current hash table with configuration information; Schwerk: Fig. 3, (370-380), Para. 34, perform function based on comparison]. 

However, the prior art of record does not teach compare the hash value to a plurality of hash values in a curated hardware list, wherein the curated hardware list includes normalized hardware models that map the hash values to normalized manufacturer names, normalized product names, or normalized model numbers; determine that the hash value calculated for the hardware model matches a particular hash value for a normalized hardware model in the curated hardware list; and update, in the persistent storage, the hardware model to include at least one of a normalized manufacturer name, a normalized product name, or a normalized model number associated with the normalized hardware model. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of compare the hash value to a plurality of hash values in a curated hardware list, wherein the curated hardware list includes normalized hardware models that map the hash values to normalized manufacturer names, normalized product names, or normalized model numbers; determine that the hash value calculated for the hardware model matches a particular hash value for a normalized hardware model in the curated hardware list; and update, in the persistent storage, the hardware model to include at least one of a normalized manufacturer name, a normalized product name, or a normalized model number associated with the normalized hardware model, in combination with the other elements recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179